13‐2360‐cr
         United States v. Easterling

                                       UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT


                                                SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.

 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3       New York, on the 11th day of June, two thousand fourteen.
 4
 5       PRESENT:
 6
 7               BARRINGTON D. PARKER,
 8               DEBRA ANN LIVINGSTON,
 9               CHRISTOPHER F. DRONEY,
10
11                               Circuit Judges.
12       _______________________________________________
13
14       UNITED STATES OF AMERICA, 
15
16                                        Appellee,

17                        ‐v.‐                                                      No. 13‐2360‐cr
18
19       JOSHUA EASTERLING, AKA SQ, AKA SKEET, AKA SQUASH, JAMES PERKINS, AKA SLUGGER,
20       JUAN CARTAGENA, MORRIS CARTER, III, AKA CHILLY MO, JR., AKA MO, EVERTON GUNTER,
21       AKA LITTLE EV, AKA EV, EBONY MOORE, AKA EB, ERIC GOMES, AKA GOOBER DUST,
22       KYSHIIFA BOYD, AKA KY, MORRIS CARTER, JR., AKA CHILLY MO, JR., AKA MO, HASSAN
23       MUHAMMAD, JR., AKA HADIE, SHAKIM WHITE, AKA COUNTRY, AKA LIL WEEZIE,

24                                        Defendants,

25       ANTHONY HENRY, AKA TONE, AKA MACK,

26                               Defendant‐Appellant.
27       _______________________________________________

                                                               1
1                                      BRIAN P. LEAMING (EDWARD CHANG (of counsel), on the
2                                      brief), for Deirdre M. Daly, United States Attorney for
3                                      the  District  of  Connecticut,  New  Haven,  CT,  for  the
4                                      United States.

5                                      JEFFREY  C.  KESTENBAND,  ESQ.,  The  Kestenband  Law
6                                      Firm, LLC, Glastonbury, CT, for Defendant‐Appellant.

 7         Appeal  from  a  May  24,  2013,  judgment  of  conviction  of  the  United  States

 8   District Court for the District of Connecticut (Thompson, J.).

 9         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

10   DECREED that the appeal is DISMISSED.

11         Defendant‐Appellant Anthony Henry (“Henry”) pled guilty to one count of

12   conspiracy to possess with intent to distribute 28 grams or more of cocaine base, in

13   violation of 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(B).  The district court sentenced

14   Henry  principally  to  72  months’  imprisonment.    Henry  appeals  his  sentence,

15   asserting  that  the  district  court  erred  in  denying  his  request  for  a  downward

16   departure from the applicable range under the United States Sentencing Guidelines. 

17   We assume the parties’ familiarity with the facts and the procedural history.

18         “[A] refusal to downwardly depart is generally not appealable.”  United States

19   v. Cuevas, 496 F.3d 256, 268 (2d Cir. 2007).  “Claims that the district court erred in

20   refusing  to  depart  are  not  cognizable  on  appeal  in  the  absence  of  substantial


                                                 2
 1   indication  that  the  district  judge  believed  she  lacked  authority  to  depart  or  an

 2   indication that a violation of law occurred.”  United States v. Jackson, 658 F.3d 145,

 3   153‐54  (2d  Cir.  2011);  see  United  States  v.  Scott,  387  F.3d  139,  143  (2d  Cir.  2004)

 4   (holding that a district court’s decision is appealable “where the defendant shows

 5   that a violation of law occurred, that the Guidelines were misapplied, or that the

 6   refusal to depart was based on the sentencing court’s mistaken conclusion that it

 7   lacked the authority to depart”).

 8          Henry’s sole argument on appeal is that the district court erred in denying his

 9   request for a horizontal departure under U.S.S.G. § 4A1.3(b) from Criminal History

10   II to Criminal History I, because Criminal History II substantially overrepresents the

11   seriousness of his past criminal conduct.  This is precisely the type of appeal over

12   which we lack jurisdiction.  See United States v. Desena, 260 F.3d 150, 159 (2d Cir.

13   2001) (holding that district court’s denial of motion to downwardly depart under

14   U.S.S.G. § 4A1.3 is not appealable where there was “no indication that [the district

15   court] mistakenly believed [that it] lacked the authority to depart as a matter of

16   law.”); United States v. Ogman, 535 F.3d 108, 111 (2d Cir. 2008) (per curiam).  Henry’s

17   attempt  to  reframe  his  appeal  to  argue  that  the  district  court’s  denial  was  a

18   misapplication  of  the  Guidelines,  because  the  district  court  should  have


                                                     3
 1   “consider[ed] a downward departure from the guidelines” under United States v.

 2   Mishoe,  241  F.3d  214,  218  (2d  Cir.  2001),  is  unavailing.    Mishoe  concerned  the

 3   government’s appeal from a decision granting a downward departure and did not

 4   purport to identify factors that should generally be considered in cases involving the

 5   claim  that  a  particular  criminal  history  category  overstates  the  seriousness  of  a

 6   defendant’s criminal past.  See id.  The record demonstrates , moreover, that the

 7   district  court  understood  its  authority  to  downwardly  depart  and  declined  to

 8   exercise  this  authority  after  considering  the  circumstances  of  Henry’s  case  and

 9   criminal history.  Because Henry’s appeal thus amounts to a dispute with the district

10   court’s decision not to downwardly depart from the applicable Guidelines range, we

11   lack jurisdiction to review his appeal.  See Jackson, 658 F.3d at 153‐54. Accordingly,

12   we dismiss it.

13          We have reviewed Henry’s remaining arguments and find them to be without

14   merit.  For the foregoing reasons, Henry’s appeal is DISMISSED.

15                                                    FOR THE COURT:
16                                                    Catherine O’Hagan Wolfe, Clerk
17




                                                  4